Citation Nr: 0817793	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for continued pain and 
residuals of an operation to remove vocal cord cysts, to 
include dysphonia (claimed as damaged vocal cords, 
soreness/horseness, ear, nose and throat pain) 


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1993 to February 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana, denying the veteran's claim of service 
connection for dysphonia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2003, the veteran was seen by VA with complaints 
of a sore throat and laryngitis that she veteran claimed had 
been chronic for 7 years.  Upon examination, the veteran was 
found to have a large cyst on her left vocal cord, and a 
smaller growth on her right cord.  Surgery was performed in 
January 2003 to remove the growths, and the veteran has since 
been in speech therapy to remedy her continued hoarseness and 
overall difficulty speaking.  The veteran contends that these 
growths were related to her military service, and as such, 
she should be service-connected for the current residuals of 
her vocal cord cysts, to include dysphonia.  A review of the 
record indicates that there is currently insufficient medical 
evidence of record for appellate review to proceed in this 
case.  

The veteran contends that she has had throat problems, ear 
pain, and a hoarse voice since sometime in 1995 or 1996, and 
that the masses that grew on her vocal cords began growing 
while she was in service.  She has accredited this to the 
fact that she had to speak a great deal on her job with the 
Navy.  Also, she has submitted copies of a number of service 
medical records that establish complaints of a chronic sore 
throat and ear aches.  Such records exist from January 1994, 
July 1994, November 1995, November 1996, April 1997, and May 
1997, supporting the veteran's contentions that she suffered 
from sore throats and ear aches while in service.  Finally, 
the Board finds that the veteran herself is competent to 
state that she experienced throat pain, a hoarse voice, and 
ear pain during service that has continued since her 
separation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (holding that lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay 
evidence is competent to establish the presence of observable 
symptomatology).  

Based on her testimony and the medical evidence showing the 
presence of throat and ear pain in service, the Board finds 
that VA is required to provide the veteran with a medical 
examination and to request a medical opinion as to whether 
the veteran's current throat pain, ear pain, and dysphonia 
are a continuation of the pain and hoarseness complained of 
during military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Since there is insufficient evidence of record, the Board 
cannot make a decision on this claim.  A medical opinion is 
required to resolve this deficiency before the Board can 
proceed with appellate review  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran's current VA medical 
records from April 2006 to the present 
should be obtained (to the extent there 
are any).  

2.  The veteran should be afforded VA 
examination before an examiner who 
specializes in conditions of the throat.  
The examiner should be provided with a 
copy of the Remand and the veteran's 
claims file.  The examiner should review 
the relevant documents in conjunction with 
the examination.  After completing the 
examination, the examiner should answer 
the following questions:

(a) Does the veteran currently have 
dysphonia, or any other residuals from the 
operation to remove cysts from her vocal 
cords?  

(b) If so, is it at least as likely as not 
that the residuals of the veteran's cysts 
and their removal, to include dysphonia, 
are related to her military service?  

(c) Also, is it at least as likely as not 
that the veteran's inservice complaints of 
a sore throat, ear pain, and a hoarse 
voice were related to the cysts that were 
found on her vocal cords in January 2003?  

The examiner should provide a written 
summary of the relevant medical evidence 
reviewed, and a rationale for all opinions 
expressed.  

3.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed.  
If the claim is not granted, the veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



